

113 S1386 RS: Chris Stevens, Sean Smith, Tyrone Woods, and Glen Doherty Embassy Security, Threat Mitigation, and Personnel Protection Act of 2013
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 257113th CONGRESS1st SessionS. 1386IN THE SENATE OF THE UNITED STATESJuly 30, 2013Mr. Menendez (for
			 himself, Mr. Corker, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 RelationsDecember 9, 2013Reported by Mr.
			 Menendez, with amendmentsOmit the part struck through and insert the part
			 printed in italicA BILLTo provide for enhanced embassy security, and for other
		  purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Chris Stevens, Sean Smith, Tyrone Woods, and Glen
			 Doherty Embassy Security, Threat Mitigation, and Personnel Protection Act of
			 2013.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Definitions.TITLE I—Funding authorization and transfer authoritySec. 101. Capital Security Cost Sharing Program.Sec. 102. Immediate threat mitigation.Sec. 103. Language training.Sec. 104. Foreign affairs security training.Sec. 105. Transfer authority.TITLE II—Contracting and other mattersSec. 201. Local guard contracts abroad under diplomatic
				security program.Sec. 202. Disciplinary action resulting from unsatisfactory
				leadership in relation to a security incident.Sec. 203. Management and staff accountability.Sec. 204. Security enhancements for soft targets.Sec. 205. Reemployment of annuitants.TITLE III—Expansion of the marine corps security guard detachment
				programSec. 301. Marine Corps Security Guard Program.TITLE IV—Reporting on the implementation of the Accountability
				Review Board recommendationsSec. 401. Department of State implementation of the
				recommendations provided by the Accountability Review Board convened after the
				September 11–12, 2012, attacks on United States Government personnel in
				Benghazi, Libya.Sec. 402. Designation and reporting for high threat, high risk
				facilities.Sec. 403. Designation and reporting for
				high-risk counterintelligence threat posts.Sec. 404. Comptroller General report on
				implementation of Benghazi Accountability Review Board
				recommendations.Sec. 405. Security Environment Threat List
				briefings.TITLE V—Accountability Review BoardsSec. 501. Sense of Congress.Sec. 502. Provision of copies of Accountability Review Board
				reports to Congress.Sec. 503. Changes to existing law.TITLE VI—Other
				mattersSec. 601. Enhanced
				qualifications for Deputy Assistant Secretary of State for High Threat, High
				Risk Posts.2.DefinitionsIn this Act:(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.(2)FacilitiesThe
			 term facilities encompasses embassies, consulates, expeditionary
			 diplomatic facilities, and any other diplomatic facilities, not in the United
			 States, including those that are intended for temporary use.IFunding
			 authorization and transfer authority101.Capital
			 Security Cost Sharing Program(a)Authorization
			 of appropriationsThere is authorized to be appropriated for
			 fiscal year 2014 for the Department of State $1,383,000,000, to be available
			 until expended, for the Capital Security Cost Sharing Program, authorized by
			 section 604(e) of the Secure Embassy Construction and Counterterrorism Act of
			 1999 (title VI of division A of H.R. 3427, as enacted into law by section
			 1000(a)(7) of Public Law 106–113; 113 Stat. 1501A–453; 22 U.S.C. 4865
			 note).(b)Sense of
			 congress on the capital security cost sharing programIt is the
			 sense of Congress that—(1)the Capital
			 Security Cost Sharing Program should prioritize the construction of new
			 facilities and the maintenance of existing facilities in high threat, high risk
			 areas in addition to addressing immediate threat mitigation as set forth in
			 section 102, and should take into
			 consideration the priorities of other government agencies that are contributing
			 to the Capital Security Cost Sharing Program when replacing or upgrading
			 diplomatic facilities; and(2)all United States
			 Government agencies are required to pay into the Capital Security Cost Sharing
			 Program a percentage of total costs determined by interagency agreements, in
			 order to address immediate threat mitigation needs and increase funds for the
			 Capital Security Cost Sharing Program for fiscal year 2014, including to
			 address inflation and increased construction costs.(c)Restriction on
			 construction of office spaceSection 604(e)(2) of the Secure
			 Embassy Construction and Counterterrorism Act of 1999 (title VI of division A
			 of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113;
			 113 Stat. 1501A–453; 22 U.S.C. 4865 note) is amended by adding at the end the
			 following: A project to construct a diplomatic facility of the United
			 States may not include office space or other accommodations for an employee of
			 a Federal agency or department if the Secretary of State determines that such
			 department or agency has not provided to the Department of State the full
			 amount of funding required by paragraph (1), except that such project may
			 include office space or other accommodations for members of the United States
			 Marine Corps. Funding
			 appropriated for Overseas Contingency Operations for Worldwide Security
			 Upgrades shall be considered to be part of the Department of State’s Capital
			 Security Cost Sharing Program payment, and, subject to annual appropriations,
			 shall be subject to the funding requirements in paragraph
			 (1)..102.Immediate
			 threat mitigation(a)Allocation of
			 authorized appropriationsIn addition to any funds otherwise made
			 available for such purposes, the Department of State shall, notwithstanding any
			 other provision of law except as provided in subsection (d), use $300,000,000
			 of the funding provided in section 101 for immediate threat mitigation
			 projects, with priority given to facilities determined to be high threat,
			 high risk pursuant to section 402.(b)Allocation of
			 fundingIn allocating funding for threat mitigation projects, the
			 Secretary of State shall prioritize funding for—(1)the construction
			 of safeguards that provide immediate security benefits;(2)the purchasing of
			 additional security equipment, including additional defensive weaponry;(3)the paying of
			 expenses of additional security forces, with an emphasis on funding United
			 States security forces where practicable; and(4)any other
			 purposes necessary to mitigate immediate threats to United States personnel
			 serving overseas.(c)TransferThe
			 Secretary may transfer and merge funds authorized under subsection (a) to any
			 appropriation account of the Department of State for the purpose of carrying
			 out the threat mitigation projects described in subsection (b).(d)Use of funds
			 for other purposesNotwithstanding the allocation requirement
			 under subsection (a), funds subject to such requirement may be used for other
			 authorized purposes of the Capital Security Cost Sharing Program if, not later
			 than 15 days prior to such use, the Secretary certifies in writing to the
			 appropriate congressional committees that—(1)high threat, high
			 risk facilities are being secured to the best of the United States Government’s
			 ability; and(2)the Secretary of
			 State will make funds available from the Capital Security Cost Sharing Program
			 or other sources to address any changed security threats or risks, or new or
			 emergent security needs, including immediate threat mitigation.103.Language
			 training(a)In
			 generalTitle IV of the Omnibus Diplomatic Security and
			 Antiterrorism Act of 1986 (22 U.S.C. 4851 et seq.) is amended by adding at the
			 end the following new section:416.Language
				requirements for diplomatic security personnel assigned to high threat, high
				risk posts(a)In
				generalDiplomatic security personnel assigned permanently to, or
				who are serving in, long-term temporary duty status as designated by the
				Secretary of State at a high threat, high risk post should receive language
				training described in subsection (b) in order to prepare such personnel for
				duty requirements at such post.(b)Language
				training describedLanguage training referred to in subsection
				(a) should prepare personnel described in such subsection—(1)to speak the
				language at issue with sufficient structural accuracy and vocabulary to
				participate effectively in most formal and informal conversations on subjects
				germane to security; and(2)to read within an
				adequate range of speed and with almost complete comprehension on subjects
				germane to
				security..(b)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $5,000,000 annually for fiscal years 2014 and 2015 to carry out this
			 section.(c)Inspector
			 general reviewThe Inspector General of the Department of State
			 and Broadcasting Board of Governors shall, at the end of fiscal years 2014 and
			 2015, review the language training conducted pursuant to this section and make
			 the results of such reviews available to the Secretary of State and the
			 appropriate congressional committees.104.Foreign affairs
			 security training(a)Sense of
			 congressIt is the sense of Congress that—(1)Department of
			 State employees and their families deserve improved and efficient programs and
			 facilities for high threat training and training on risk management decision
			 processes;(2)improved and
			 efficient high threat, high risk training is consistent with the Benghazi
			 Accountability Review Board (ARB) recommendation number 17;(3)improved and
			 efficient security training should take advantage of training synergies that
			 already exist, like training with, or in close proximity to, Fleet
			 Antiterrorism Security Teams (FAST), special operations forces, or other
			 appropriate military and security assets; and(4)the Secretary of
			 State should undertake temporary measures, including leveraging the
			 availability of existing government and private sector training facilities, to
			 the extent appropriate to meet the critical security training requirements of
			 the Department of State.(b)Authorization of
			 appropriationsThere is authorized to be appropriated for the
			 Department of State $100,000,000 for improved high threat, high risk security
			 training, including—(1)expanding existing
			 government training facilities; and(2)utilizing other
			 government or private sector facilities to meet critical security training
			 requirements.(c)Additional
			 authorization of appropriations(1)In
			 generalThere is authorized to be appropriated $350,000,000 for
			 the acquisition, construction, and operation of a new Foreign Affairs Security
			 Training Center, subject to the certification requirement in paragraph
			 (2).(2)Required
			 certificationNot later than 15 days prior to the obligation or
			 expenditure of any funds authorized to be appropriated pursuant to paragraph
			 (1), the President shall certify to the appropriate congressional committees
			 that the acquisition, construction, and operation of a new Foreign Affairs
			 Security Training Center is necessary to meet high threat security training
			 requirements.(3)Effect of
			 certificationIf the certification in paragraph (2) is
			 made—(A)up to $100,000,000
			 of the funds authorized to be appropriated under subsection (b) shall also be
			 authorized for the purposes set forth in paragraph (1); or(B)up to $100,000,000
			 of funds available for the acquisition, construction, or operation of
			 Department of State facilities may be transferred and used for the purposes set
			 forth in paragraph (1).(d)Use of funds
			 appropriated under the American Reinvestment and Recovery Act of
			 2009Of the funds appropriated to the Department of State under
			 title XI of the American Reinvestment and Recovery Act of 2009 (Public Law
			 111–5), $54,545,177 is to remain available until September 30, 2016, for
			 activities consistent with subsections (b) and (c).104.Foreign affairs
			 security training(a)Sense of
			 congressIt is the sense of Congress that—(1)Department of State
			 employees and their families deserve improved and efficient programs and
			 facilities for high threat training and training on risk management decision
			 processes;(2)improved and efficient
			 high threat, high risk training is consistent with the Benghazi Accountability
			 Review Board (ARB) recommendation number 17;(3)improved and efficient
			 security training should take advantage of training synergies that already
			 exist, like training with, or in close proximity to, Fleet Antiterrorism
			 Security Teams (FAST), special operations forces, or other appropriate military
			 and security assets; and(4)the Secretary of State
			 should undertake temporary measures, including leveraging the availability of
			 existing government and private sector training facilities, to the extent
			 appropriate to meet the critical security training requirements of the
			 Department of State.(b)Authorization of
			 appropriations for immediate security training for high threat, high risk
			 environmentsThere is authorized to be appropriated for the
			 Department of State $100,000,000 for improved immediate security training for
			 high threat, high risk security environments, including through the utilization
			 of government or private sector facilities to meet critical security training
			 requirements.(c)Additional
			 authorization of appropriations for long-term security training for high
			 threat, high risk environments(1)In
			 generalThere is authorized to be appropriated $350,000,000 for
			 the acquisition, construction, and operation of a new Foreign Affairs Security
			 Training Center or expanding existing government training facilities, subject
			 to the certification requirement in paragraph (2).(2)Required
			 certificationNot later than 15 days prior to the obligation or
			 expenditure of any funds authorized to be appropriated pursuant to paragraph
			 (1), the President shall certify to the appropriate congressional committees
			 that the acquisition, construction, and operation of a new Foreign Affairs
			 Security Training Center, or the expansion of existing government training
			 facilities, is necessary to meet long-term security training requirements for
			 high threat, high risk environments.(3)Effect of
			 certificationIf the certification in paragraph (2) is
			 made—(A)up to $100,000,000 of the
			 funds authorized to be appropriated under subsection (b) shall also be
			 authorized for the purposes set forth in paragraph (1); or(B)up to $100,000,000 of
			 funds available for the acquisition, construction, or operation of Department
			 of State facilities may be transferred and used for the purposes set forth in
			 paragraph (1).(d)Use of funds
			 appropriated under the american reinvestment and recovery act of
			 2009Of the funds appropriated to the Department of State under
			 title XI of the American Reinvestment and Recovery Act of 2009 (Public Law
			 111–5), $54,545,177 is to remain available until September 30, 2016, for
			 activities consistent with subsections (b) and (c).105.Transfer
			 authoritySection 4 of the
			 Foreign Service Buildings Act of 1926 (22 U.S.C. 295) is amended by adding at
			 the end the following new subsections:(j)(1)In addition to
				exercising any other transfer authority available to the Secretary of State,
				and subject to subsection (k), the Secretary may transfer to, and merge with,
				any appropriation for embassy security, construction, and maintenance such
				amounts appropriated for any other purpose related to diplomatic and consular
				programs on or after October 1, 2013, as the Secretary determines are necessary
				to provide for the security of sites and buildings in foreign countries under
				the jurisdiction and control of the Secretary.(2)Any funds transferred under the
				authority provided in paragraph (1) shall be merged with funds in the heading
				to which transferred, and shall be available subject to the same terms and
				conditions as the funds with which merged.(k)Not later than 15
				days before any transfer of funds under subsection (j), the Secretary shall
				notify the Committees on Foreign Relations and Appropriations of the Senate and
				the Committees on Foreign Affairs and Appropriations of the House of
				Representatives..IIContracting and
			 other matters201.Local guard
			 contracts abroad under diplomatic security program(a)In
			 generalSection 136(c)(3) of the Foreign Relations Authorization
			 Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864(c)(3)) is amended to read as
			 follows:(3)in evaluating
				proposals for such contracts, award contracts to technically acceptable firms
				offering the lowest evaluated price, except that—(A)the Secretary may
				award contracts on the basis of best value (as determined by a cost-technical
				tradeoff analysis); and(B)proposals
				received from United States persons and qualified United States joint venture
				persons shall be evaluated by reducing the bid price by 10
				percent;.(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit to the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives a report that
			 includes—(1)an explanation of
			 the implementation of paragraph (3) of section 136(c) of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991, as amended by subsection (a);
			 and(2)for each instance
			 in which an award is made pursuant to subparagraph (A) of such paragraph, as so
			 amended, a written justification and approval, providing the basis for such
			 award and an explanation of the inability to satisfy the needs of the
			 Department of State by technically acceptable, lowest price evaluation
			 award.202.Disciplinary
			 action resulting from unsatisfactory leadership in relation to a security
			 incidentSection 304(c) of the
			 Diplomatic Security Act (22 U.S.C. 4834 (c)) is amended—(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively,
			 and moving such subparagraphs, as so redesignated, 2 ems to the right;(2)by striking
			 recommendations and inserting the
			 following: “recommendations.—(1)In
				generalWhenever;
				and(3)by inserting at
			 the end the following new paragraph:(2)Certain
				security incidentsUnsatisfactory leadership by a senior official
				with respect to a security incident involving loss of life, serious injury, or
				significant destruction of property at or related to a United States Government
				mission abroad may be grounds for disciplinary action. If a Board finds
				reasonable cause to believe that a senior official provided such unsatisfactory
				leadership, the Board may recommend disciplinary action subject to the
				procedures in paragraph
				(1)..203.Management and
			 staff accountability(a)Authority of
			 Secretary of StateNothing in this Act or any other provision of
			 law shall be construed to prevent the Secretary of State from using all
			 authorities invested in the office of Secretary to take personnel action
			 against any employee or official of the Department of State that the Secretary
			 determines has breached the duty of that individual or has engaged in
			 misconduct or unsatisfactorily performed the duties of employment of that
			 individual, and such misconduct or unsatisfactory performance has significantly
			 contributed to the serious injury, loss of life, or significant destruction of
			 property, or a serious breach of security, even if such action is the subject
			 of an Accountability Review Board's examination under section 304(a) of the
			 Diplomatic Security Act (22 U.S.C. 4834(a)).(b)AccountabilitySection
			 304 of the Diplomatic Security Act (22 U.S.C. 4834) is amended—(1)in subsection
			 (c), by inserting after breached the duty of that individual the
			 following: or has engaged in misconduct or unsatisfactorily performed
			 the duties of employment of that individual, and such misconduct or
			 unsatisfactory performance has significantly contributed to the serious injury,
			 loss of life, or significant destruction of property, or the serious breach of
			 security that is the subject of the Board's examination as described in
			 subsection (a),;(2)by redesignating
			 subsection (d) as subsection (e); and(3)by inserting
			 after subsection (c) the following new subsection:(d)Management
				accountabilityWhenever a Board determines that an individual has
				engaged in any conduct addressed in subsection (c), the Board shall evaluate
				the level and effectiveness of management and oversight conducted by employees
				or officials in the management chain of such
				individual..204.Security
			 enhancements for soft targetsSection 29 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2701) is amended in the third sentence by
			 inserting physical security enhancements and after Such
			 assistance may include.205.Reemployment
			 of annuitantsSection 824(g)
			 of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) is amended—(1)in paragraph
			 (1)(B), by striking to facilitate the and all that follows
			 through Afghanistan, if and inserting to facilitate the
			 assignment of persons to high threat, high risk posts or to posts vacated by
			 members of the Service assigned to high threat, high risk posts,
			 if;(2)by amending
			 paragraph (2) to read as follows:(2)The Secretary shall submit to the
				Committee on Foreign Relations of the Senate and the Committee on Foreign
				Affairs of the House of Representatives a report on the incurred costs over the
				prior fiscal year of the total compensation and benefit payments to annuitants
				reemployed by the Department pursuant to this
				section.;
				and(3)by adding after
			 paragraph (3) the following paragraphs:(4)In the event that an annuitant
				qualified for compensation or payments pursuant to this subsection subsequently
				transfers to a position for which the annuitant would not qualify for a waiver
				under this subsection, the Secretary may no longer waive the application of
				subsections (a) through (d) with respect to such annuitant.(5)The authority of the Secretary to
				waive the application of subsections (a) through (d) for an annuitant pursuant
				to this subsection shall terminate on October 1,
				2019..IIIExpansion of
			 the marine corps security guard detachment program301.Marine Corps
			 Security Guard Program(a)In
			 generalPursuant to the responsibility of the Secretary of State
			 for diplomatic security under section 103 of the Diplomatic Security Act (22
			 U.S.C. 4802), the Secretary of State, in consultation with the Secretary of
			 Defense, shall—(1)develop and
			 implement a plan to incorporate the additional Marine Corps Security Guard
			 personnel authorized pursuant to section 404 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 5983
			 note) at United States embassies, consulates, and other facilities; and(2)conduct an annual
			 review of the Marine Corps Security Guard Program, including—(A)an evaluation of
			 whether the size and composition of the Marine Corps Security Guard Program is
			 adequate to meet global diplomatic security requirements;(B)an assessment of
			 whether Marine Corps security guards are appropriately deployed among
			 facilities to respond to evolving security developments and potential threats
			 to United States interests abroad; and(C)an assessment of
			 the mission objectives of the Marine Corps Security Guard Program and the
			 procedural rules of engagement to protect diplomatic personnel under the
			 Program.(b)Reporting
			 requirementNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter for three years, the Secretary
			 of State, in consultation with the Secretary of Defense, shall submit to the
			 appropriate congressional committees an unclassified report, with a classified
			 annex as necessary, that addresses the requirements set forth in subsection
			 (a)(2).IVReporting on the
			 implementation of the Accountability Review Board recommendations401.Department of
			 State implementation of the recommendations provided by the Accountability
			 Review Board convened after the September 11–12, 2012, attacks on United States
			 Government personnel in Benghazi, Libya(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of State shall submit to the appropriate
			 congressional committees an unclassified report, with a classified annex, on
			 the implementation by the Department of State of the recommendations of the
			 Accountability Review Board convened pursuant to title III of the Omnibus
			 Diplomatic and Antiterrorism Act of 1986 (22 U.S.C. 4831 et seq.) to examine
			 the facts and circumstances surrounding the September 11–12, 2012, killings of
			 four United States Government personnel in Benghazi, Libya.(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:(1)An assessment of
			 the overall state of the Department of State’s diplomatic security to respond
			 to the evolving global threat environment, and the broader steps the Department
			 of State is taking to improve the security of United States diplomatic
			 personnel in the aftermath of the Accountability Review Board Report.(2)A description of
			 the specific steps taken by the Department of State to address each of the 29
			 recommendations contained in the Accountability Review Board Report,
			 including—(A)an assessment of
			 whether implementation of each recommendation is complete or is
			 still in progress; and(B)if the Secretary
			 of State determines not to fully implement any of the 29 recommendations in the
			 Accountability Review Board Report, a thorough explanation as to why such a
			 decision was made.(3)An enumeration
			 and assessment of any significant challenges that have slowed or interfered
			 with the Department of State’s implementation of the Accountability Review
			 Board recommendations, including—(A)a lack of funding
			 or resources made available to the Department of State;(B)restrictions
			 imposed by current law that in the Secretary of State’s judgment should be
			 amended; and(C)difficulties
			 caused by a lack of coordination between the Department of State and other
			 United States Government agencies.402.Designation
			 and reporting for high threat, high risk facilities(a)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, and annually thereafter, the
			 Secretary of State shall
			 submit to the appropriate congressional
			 committeesSecretary of State, in consultation with the
			 Director of National Intelligence and the Secretary of Defense, shall submit to
			 the Committee on Foreign Relations, the Select Committee on Intelligence, and
			 the Committee on Armed Services of the Senate and the Committee on Foreign
			 Affairs, the Permanent Select Committee on Intelligence, and the Committee on
			 Armed Services of the House of Representatives a classified
			 report, with an unclassified summary, evaluating Department of State facilities
			 that the Secretary of State determines to be high threat, high
			 risk in accordance with subsection (c).(b)ContentFor
			 each facility determined to be high threat, high risk pursuant
			 to subsection (a), the report submitted under such subsection shall also
			 include—(1)a narrative
			 assessment describing the security threats and risks facing posts overseas and
			 the overall threat level to United States personnel under chief of mission
			 authority;(2)the number of
			 diplomatic security personnel, Marine Corps security guards, and other
			 Department of State personnel dedicated to providing security for United States
			 personnel, information, and facilities;(3)an assessment of
			 host nation willingness and capability to provide protection in the event of a
			 security threat or incident, pursuant to the obligations of the United States
			 under the Vienna Convention on Consular Relations, done at Vienna April 24,
			 1963, and the 1961 Vienna Convention on Diplomatic Relations, done at Vienna
			 April 18, 1961;(4)an assessment of
			 the quality and experience level of the team of United States senior security
			 personnel assigned to the facility, considering collectively the assignment
			 durations and lengths of government experience;(5)the number of
			 Foreign Service Officers who have received Foreign Affairs Counter Threat
			 training;(6)a summary of the
			 requests made during the previous calendar year for additional resources,
			 equipment, or personnel related to the security of the facility and the status
			 of such requests;(7)an assessment of
			 the ability of United States personnel to respond to and survive a fire attack,
			 including—(A)whether the
			 facility has adequate fire safety and security equipment for safehavens and
			 safe areas; and(B)whether the
			 employees working at the facility have been adequately trained on the equipment
			 available;(8)for each new
			 facility that is opened, a detailed description of the steps taken to provide
			 security for the new facility, including whether a dedicated support cell was
			 established in the Department of State to ensure proper and timely resourcing
			 of security; and(9)a listing of any
			 high-threat, high-risk facilities where the Department of State
			 and other government agencies’ facilities are not collocated including—(A)a rationale for
			 the lack of collocation; and(B)a description of
			 what steps, if any, are being taken to mitigate potential security
			 vulnerabilities associated with the lack of collocation.(c)Determination
			 of high threat, high risk facilityIn determining what facilities
			 constitute high threat, high risk facilities under this section,
			 the Secretary shall take into account with respect to each facility whether
			 there are—(1)high to critical
			 levels of political violence or terrorism;(2)national or local
			 governments with inadequate capacity or political will to provide appropriate
			 protection; and(3)in locations
			 where there are high to critical levels of political violence or terrorism or
			 national or local governments lack the capacity or political will to provide
			 appropriate protection—(A)mission physical
			 security platforms that fall well below the Department of State’s established
			 standards; or(B)security
			 personnel levels that are insufficient for the circumstances.(d)Inspector
			 general review and reportThe Inspector General for the
			 Department of State and the Broadcasting Board of Governors shall, on an annual
			 basis—(1)review the
			 determinations of the Department of State with respect to high threat, high
			 risk facilities, including the basis for making such determinations;(2)review
			 contingency planning for high threat, high risk facilities and evaluate the
			 measures in place to respond to attacks on such facilities;(3)review the risk
			 mitigation measures in place at high threat, high risk facilities to determine
			 how the Department of State evaluates risk and whether the measures put in
			 place sufficiently address the relevant risks;(4)review early
			 warning systems in place at high threat, high risk facilities and evaluate the
			 measures being taken to preempt and disrupt threats to such facilities;
			 and(5)provide to the
			 appropriate congressional committees an assessment of the determinations of the
			 Department of State with respect to high threat, high risk facilities,
			 including recommendations for additions or changes to the list of such
			 facilities, and a report regarding the reviews and evaluations undertaken
			 pursuant to paragraphs (1) through (4) and this paragraph.403.Designation and
			 reporting for high-risk counterintelligence threat posts(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State, in conjunction with appropriate officials
			 in the intelligence community and the Secretary of Defense, shall submit to the
			 appropriate committees of Congress a report assessing the counterintelligence
			 threat to United States diplomatic facilities in Priority 1 Counterintelligence
			 Threat Nations, including—(1)an assessment of the use
			 of locally employed staff and guard forces and a listing of diplomatic
			 facilities in Priority 1 Counterintelligence Threat Nations without controlled
			 access areas; and(2)recommendations for
			 mitigating any counterintelligence threats and for any necessary facility
			 upgrades, including costs assessment of any recommended mitigation or upgrades
			 so recommended.(b)DefinitionsIn
			 this section:(1)Appropriate committees
			 of CongressThe term appropriate committees of
			 Congress means—(A)the Committee on Foreign
			 Relations, the Select Committee on Intelligence, the Committee on Armed
			 Services, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign
			 Affairs, the Permanent Select Committee on Intelligence, the Committee on Armed
			 Services, and the Committee on Appropriations of the House of
			 Representatives.(2)Priority 1
			 Counterintelligence Threat NationThe term Priority 1
			 Counterintelligence Threat Nation means a country designated as such by
			 the October 2012 National Intelligence Priorities Framework (NIPF).404.Comptroller General
			 report on implementation of Benghazi Accountability Review Board
			 recommendations(a)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of Representatives a
			 report on the progress of the Department of State in implementing the
			 recommendations of the Benghazi Accountability Review Board.(b)ContentThe
			 report required under subsection (a) shall include—(1)an assessment of the
			 progress the Department of State has made in implementing each specific
			 recommendation of the Accountability Review Board; and(2)a description of any
			 impediments to recommended reforms, such as budget constraints, bureaucratic
			 obstacles within the Department or in the broader interagency community, or
			 limitations under current law.(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form
			 but may contain a classified annex.405.Security Environment
			 Threat List briefings(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, and upon each subsequent update of the Security Environment Threat
			 List (SETL), the Bureau of Diplomatic Security shall provide classified
			 briefings to the appropriate congressional committees on the SETL.(b)ContentThe
			 briefings required under subsection (a) shall include—(1)an overview of the SETL;
			 and(2)a summary assessment of
			 the security posture of those facilities where the SETL assesses the threat
			 environment to be most acute, including factors that informed such assessment.VAccountability
			 Review Boards501.Sense of
			 CongressIt is the sense of
			 Congress that—(1)the Accountability Review Board mechanism
			 as outlined in section 302 of the Omnibus Diplomatic Security and Antiterrorism
			 Act (22 U.S.C. 4832) is an effective tool to collect information about and
			 evaluate adverse incidents that occur in a world that is increasingly complex
			 and dangerous for United States diplomatic personnel; and(2)the Accountability Review Board should
			 provide information and analysis that will assist the Secretary, the President,
			 and Congress in determining what contributed to an adverse incident as well as
			 what new measures are necessary in order to prevent the recurrence of such
			 incidents.502.Provision of
			 copies of Accountability Review Board reports to CongressNot later than 2 days after an
			 Accountability Review Board provides its report to the Secretary of State in
			 accordance with title III of the Omnibus Diplomatic and Antiterrorism Act of
			 1986 (22 U.S.C. 4831 et seq.), the Secretary shall provide copies of the report
			 to the appropriate congressional committees for retention and review by those
			 committees.503.Changes to
			 existing law(a)MembershipSection
			 302(a) of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C.
			 4832(a)) is amended by inserting one of which shall be the Inspector
			 General of the Department of State and the Broadcasting Board of
			 Governors, after 4 appointed by the Secretary of
			 State,.(b)StaffSection
			 302(b)(2) of the Omnibus Diplomatic Security and Antiterrorism Act (22 U.S.C.
			 4832(b)(2)) is amended by adding at the end the following: Such persons
			 shall be drawn from bureaus or other agency sub-units that are not impacted by
			 the incident that is the subject of the Board’s review..VIOther Matters601.Enhanced
			 qualifications for Deputy Assistant Secretary of State for High Threat, High
			 Risk PostsThe Omnibus
			 Diplomatic Security and Antiterrorism Act of 1986 is amended by inserting after
			 section 206 (22 U.S.C. 4824) the following new section:207.Deputy Assistant
				Secretary of State for High Threat, High Risk PostsThe individual serving as Deputy Assistant
				Secretary of State for High Threat, High Risk Posts shall have one or more of
				the following qualifications:(1)Service during the last
				six years at one or more posts designated as High Threat, High Risk by the
				Department of State at the time of service.(2)Previous service as the
				office director or deputy director of one or more of the following Department
				of State offices or successor entities carrying out substantively equivalent
				functions:(A)The Office of Mobile
				Security Deployments.(B)The Office of Special
				Programs and Coordination.(C)The Office of Overseas
				Protective Operations.(D)The Office of Physical
				Security Programs.(E)The Office of
				Intelligence and Threat Analysis.(3)Previous service as the
				Regional Security Officer at two or more overseas posts.(4)Other government or
				private sector experience substantially equivalent to service in the positions
				listed in paragraphs (1) through
				(3)..December 9, 2013Reported with amendments